Citation Nr: 0902361	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-19 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
December 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).


FINDINGS OF FACT

1.  The veteran's service treatment records show that the 
veteran reported experiencing dizziness during his August 
1969 reenlistment examination and his December 1969 service 
separation examination.

2.  The veteran has a current diagnosis of vertigo.

3.  The competent evidence of record does not relate the 
veteran's vertigo to his military service.


CONCLUSION OF LAW

Vertigo was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection 
for vertigo, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Letters 
dated in April 2004, June 2004, and September 2004 satisfied 
the duty to notify provisions with respect to the claim for 
TDIU.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, the veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating in a March 2006 letter.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) and Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication), 
cert. granted as Peake v. Sanders, ____ U.S.L.W. ____  (U.S. 
Jun. 16, 2008) (No. 07-1209).; Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

A May 2006 formal finding of unavailable records notes that 
the VA Medical Center (MC) in question was unable to locate 
any records of the veteran being treated during the entirety 
of 1970, specifically to include a June 1970 treatment 
record.  However, with the exception of those records, the 
veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in August 2005; an 
addendum opinion was obtained in September 2005.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486.   

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In his April 2004 claim, the veteran asserted that he was 
first treated for vertigo in August 1964 at a post 
dispensary, and that he has continued to experience it since 
that time.  However, his other statements are inconsistent as 
to the onset of his vertigo.  A May 1996 private treatment 
record noted that the veteran reported his first 
"instability" began in 1993 after he sustained a closed 
head injury in a motor vehicle accident, a statement echoed 
during the January 1997 VA Agent Orange examination.  A May 
2000 private treatment record noted that the veteran gave a 
history of vertigo "for many years."  During his October 
2008 hearing before the Board, the veteran indicated that he 
continued to experience vertigo from service to the present, 
describing his symptoms as wooziness, dizziness, and ear 
pressure.

The veteran's service treatment records show that the veteran 
was repeatedly treated for acute ear infections over the 
course of his military service.  In an August 1969 Report, 
the veteran indicated that he experienced both dizziness and 
fainting spells, and air, sea, or car sickness.  In the 
physician review area, the military doctor noted that upon 
questioning, it was determined that the veteran did have sea 
sickness, but that his vertigo was "associated with heat."  
Similarly, in the December 1969 Report, the veteran affirmed 
that he experienced dizziness and fainting spells; however, 
in the physician review area, the military doctor concluded 
that the veteran's dizziness occurred when he stood up 
rapidly.  Other than the notation on the August 1969 report, 
the veteran was not diagnosed with vertigo, to include at his 
December 1969 objective service separation examination.  
Similarly, the veteran denied experiencing vertigo or 
dizziness on his November 1980 National Guard entrance 
examination, and again during November 1989 National Guard 
reenlistment examination.  However, on the November 1989 
examination, the veteran's subjective report of experiencing 
seasickness was noted by the military physician as having 
occurred many years ago, but not in the present time.  

Although the veteran states that he was treated for vertigo 
in June 1970, the VA treatment record to which he refers is a 
VA Locator Card, and does not show if he was actually treated 
for any disorder, and if so, for what he was treated.  
Moreover, the May 2006 RO formal finding of the 
unavailability of records determined that any June 1970 
reports from that visit either did not exist or could not be 
obtained.  Similarly, the veteran has asserted that he was 
treated for vertigo over the course of the 1970s and 1980s.  
However, as noted above, a May 2006 formal finding of 
unavailable records notes that the VA Medical Center (MC) in 
question was unable to locate any records of the veteran 
being treated during that period, to include any treatment 
records pertaining to the claimed June 1970 visit.  Moreover, 
those VA and private treatment records which are associated 
to the claims file dated in the 1970s and 1980s do not show 
that the veteran experienced dizziness or wooziness, or 
diagnose vertigo.  While the majority of those records 
diagnose hearing loss and tinnitus, only a November 1980 
record mentions vertigo, in noting that the veteran "is not 
aware of . . . vertigo."  Similarly, private treatment 
records dated in March 1982, January 1989, and May 1991 note 
that the veteran denied experiencing "spells" or a change 
in balance sensation.  The March 1982 record also noted that 
the veteran experienced dizziness, but only as an allergic 
reaction to penicillin.  Finally, during the August 2005 VA 
examination, the veteran noted that he experienced two 
additional acute episode of dizziness; one in 1989 that 
lasted for 3 to 4 days following a boat trip in the "Gulf," 
and one in 1991 which lasted approximately 3 to 4 hours.  
However, review of the veteran's claims file does not show, 
and the veteran has not asserted, that he sought treatment 
following either of these episodes.  Thus, the objective 
postservice evidence dated prior to 1993 reflects no evidence 
that the veteran was treated for dizziness or vertigo.  

More recently dated evidence of record reflects that the 
veteran sustained a head and neck injury in February 1993 
after jumping out of a truck and being hit on the head by its 
door while on the job.  A subsequent April 1994 private 
treatment record contains the first postservice diagnosis of 
vertigo; the treating physician recorded the veteran's 
reported symptoms as feelings of dizziness and a "spinning 
sensation."  A May 1996 private opinion letter also 
diagnosed vertigo; at that time, the veteran reported his 
"disbalance" beginning with a 1993 head injury when he 
jumped out of a moving car, and had experienced mild 
vertiginous episodes "for years," with a recent severe 
attack lasting 6 hours.  A May 1996 electroneurogram (ENG) 
showed the presence of a right peripheral (nerve or end 
organ) vestibular lesion.  A separate May 1996 private 
treatment record documented the veteran's report that his 
first "instability" began in 1993 after a closed head 
injury.  The January 1997 VA Agent Orange examination noted 
that the veteran reported experiencing vertigo since a motor 
vehicle accident in 1993.  A May 2000 private treatment 
record noted that the veteran had dizzy spells from 1993 to 
1994, and reported that it usually resulted when he had not 
eaten for an extended period of time.  A separate May 2000 
record diagnosed vertigo, which the veteran had reported 
experiencing "for many years."  Subsequent VA and private 
records through February 2008 reflect treatment for vertigo 
with prescription medication, and an ultimate determination 
by one of his private treating physicians that his vertigo 
made him unemployable.

Although the veteran reported experiencing dizziness in 
service, and has a current diagnosis of vertigo, the weight 
of the evidence of record does not show that his vertigo is 
related to his military service.  Initially, it is noted that 
while the veteran claims to have experienced vertigo 
continuously from military service through the present, the 
aggregate evidence of record shows that while he may have 
experienced dizziness in service, its etiology was either 
exposure to extreme heat, or an acute but temporary 
hypotensive episode.  Even if the June 1970 Locator Card was 
evidence that the veteran was treated for vertigo subsequent 
to service, there is no evidence of record for the next 25 
years that the veteran reported experiencing, or was treated 
for, vertigo.  Moreover, as the veteran did not seek medical 
treatment following the reported 1989 and 1991 episodes, it 
cannot be determined if this was in fact dizziness that 
constituted vertigo, or simply unrelated motion sickness.  
Thus, continuity is not shown.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of the claimed condition).  

While the veteran's statements are competent evidence that he 
may have experienced lightheadedness or dizziness during that 
interim period, his statements are not competent evidence to 
establish that such symptomatology constituted vertigo and 
was not the result of an acute hypotensive episode, low blood 
sugar, or seasickness, or that any of the claimed episodes 
were related to the dizziness he experienced in military 
service.  His statements are not competent evidence to 
establish medical diagnoses, or opine as to their etiologies, 
as he does not have the medical training and expertise to do 
so.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Additionally, the competent medical opinions of record do not 
reflect that the veteran's currently diagnosed vertigo is 
related to service.  In the May 1996 private opinion letter 
noting that the veteran's "disbalance" began after his 1993 
head injury, the evaluating physician concluded that the 
veteran's vertigo was of unknown etiology, but "may well be 
a type of endolymphatic hydrops secondary to trauma from his 
car accident."  Additionally, the August 2005 VA examiner 
concluded that it was not likely that the vertigo confirmed 
by the 1996 ENG was related to the veteran's military 
service, either to the episodes of dizziness he experienced, 
or the chronic ear infections for which he was treated.  
Specifically, the VA examiner noted that the bilateral 
hearing loss documented in the veteran's claims file was 
sensorineural in nature.  Thus, it could not be related to 
the veteran's inservice ear infections, because those would 
have resulted in conductive hearing loss, or to his 
dizziness, as sensorineural hearing loss is inconsistent with 
Meniere's disease and fails to explain the veteran's 
vertiginous episodes.  Moreover, the September 2005 addendum, 
in discussing the veteran's subjective reports of dizziness 
on his August 1969 and December 1969 inservice examinations, 
reiterated that these were secondary to heat and rapidly 
standing up, respectively.  Ultimately, the examiner 
concluded that

The cause of dizziness is neither 
confirmed or qualified in the [service 
treatment records.]  Therefore it is not 
possible to state whether the Vets 
dizziness experience then was due to a 
progressive pathologic condition such as 
Meneires (sic) or was a symptom of a 
transient hypotensive episode or 
hypoglycemia [low blood sugar] or state 
of dehydration or alcohol use or sleep 
deprivation or sinus/allergy or viral 
symptom, or medication side effect.  The 
fact that he did not need ongoing 
medical attention from 1969 until 1996 
for complaints of dizziness makes it 
less likely that the [inservice] 
episodes were related. 

As noted above, both the private physician and the VA 
examiner did not relate the veteran's currently diagnosed 
vertigo to his military service, and no other medical 
opinions of record speak to the relationship.  While the 
veteran may have experienced lightheadedness or dizziness 
between service and his first diagnosis of vertigo in 1994, 
the fact remains that it was not documented by treating 
medical professionals, and the record shows a number of 
other causes to which it could be attributed (hypotensive 
episodes, low blood sugar, medication allergies, and motion 
sickness).  The weight of the evidence is against the 
veteran's claim for service connection, as there is an 
absence of a positive medical opinion, coupled with the lack 
of objectively documented continuity of symptomatology for a 
period of 25 years following service.  On these bases, 
service connection for vertigo is not warranted.

Because the competent medical evidence of record does not 
relate the veteran's vertigo to his military service, the 
preponderance of the evidence is against his claim for 
service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for vertigo is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


